DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, 11-12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 10,943,387. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claims
1
2
4-5
6
7
8-9
11-12
18
10943387 Claims
1
4
6-7
9
10
11-12
18
18


For example:
Instant Claim 1
10943387 Claim 1
A method for denoising a ray traced scene, comprising:
A method for denoising a ray traced scene containing shadows, comprising:

preparing the scene, wherein the preparing comprises: computing a complex pixel mask utilizing an input buffer; and generating a packed data structure utilizing the complex pixel mask, wherein the packed data structure is stored in a packed data buffer;
applying a pixel mask to a data structure of data from the scene, wherein the applying uses the scene at full resolution and
applying the complex pixel mask to the packed data buffer, utilizing a pixel shader to set a depth parameter, wherein the applying uses the scene at full resolution;
pixels at the edge of a depth boundary change are identified using the pixel mask;
[See the generating a final shadow mask step below.]
generating a penumbra mask using the data structure;
generating a penumbra mask using the packed data buffer;
adjusting HitT values in the packed data buffer utilizing the penumbra mask; and
adjusting HitT values in the packed data buffer and smoothing neighboring HitT values utilizing the penumbra mask;
denoising the scene by reducing scene noise in the data of the data structure with adjusted HitT values.
denoising the scene by reducing scene noise in the packed data buffer with adjusted HitT values; and

generating a final shadow mask utilizing the packed data buffer with reduced scene noise and the complex pixel mask, wherein pixels at the edge of a depth boundary change are identified using the complex pixel mask.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an interface” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-17 recite "the packed data buffer." There is insufficient antecedent basis for this limitation in the claims. (For examination purposes, this limitation is interpreted to refer to “a data structure” in the independent claims.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyman et al. (Penumbra Maps: Approximate Soft Shadows in Real-Time, 2003, Eurographics Symposium on Rendering) in view of Francois et al. (US 2012/0306904).
Regarding claim 1, Wyman teaches/suggests: A method for 
a data structure of data from the scene, and pixels at the edge of a depth boundary change are identified (Wyman Abstract: “This paper introduces the penumbra map, which extends current shadow map techniques to interactively approximate soft shadows. Using object silhouette edges, as seen from the center of an area light, a map is generated containing approximate penumbral regions;” §4 ¶2: “Second, our application detects silhouettes using a brute force algorithm.” [The claimed data structure is an inherent and/or implicit feature of scene data.]); 
generating a penumbra mask using the data structure (Wyman Abstract: “This paper introduces the penumbra map, which extends current shadow map techniques to interactively approximate soft shadows. Using object silhouette edges, as seen from the center of an area light, a map is generated containing approximate penumbral regions.”); 
Wyman does not teach/suggest:
applying a pixel mask to a data structure of data from the scene, wherein the applying uses the scene at full resolution and pixels at the edge of a depth boundary change are identified using the pixel mask; 
Francois, however, teaches/suggests:
applying a pixel mask to a data structure of data from the scene, wherein the applying uses the scene at full resolution and pixels at the edge of a depth boundary change are identified using the pixel mask (Francois [0111]: “In that regard, a silhouette contour mask can be generated from the depth information alone. However, the area of the mask may capture uncertainty around depth discontinuities, and as such, edges detected in the input image and color model are generally used to decide mask pixels under the silhouette mask.” [The claimed at full resolution is an inherent and/or implicit feature of scene data.]); 
Before the effective filing date of the claimed invention, the substitution of one known element (the mask algorithm of Francois) for another (the brute force algorithm of Wyman) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to detect the silhouette.

Wyman further teaches/suggests HitT values in the packed data buffer (Wyman Fig. 4: depth values Zvi and Zfar). Wyman does not teach/suggest:
adjusting HitT values in the packed data buffer utilizing the penumbra mask; 
Francois, in view of Wyman, teaches/suggests:
adjusting HitT values in the packed data buffer utilizing the penumbra mask (Wyman Abstract: “This paper introduces the penumbra map, which extends current shadow map techniques to interactively approximate soft shadows. Using object silhouette edges, as seen from the center of an area light, a map is generated containing approximate penumbral regions;” Francois [0130]: “It may be possible to further improve the quality of a player mask generated from low-resolution depth information by performing smoothing on the player mask.” [In view of Wyman and Francois, smoothing the depth values used to generate the penumbra map meets the claimed utilizing the penumbra mask.]); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the depth values of Wyman to be smoothed as taught/suggested by Francois in order to improve their quality.

Wyman does not teach/suggest:
denoising the scene by reducing scene noise in the data of the data structure with adjusted HitT values.
Francois, in view of Wyman, teaches/suggests:
denoising the scene by reducing scene noise in the data of the data structure with adjusted HitT values (Wyman Abstract: “This paper introduces the penumbra map, which extends current shadow map techniques to interactively approximate soft shadows. Using object silhouette edges, as seen from the center of an area light, a map is generated containing approximate penumbral regions;” Francois [0130]: “It may be possible to further improve the quality of a player mask generated from low-resolution depth information by performing smoothing on the player mask;” [0052]: “Therefore, noise filtering is performed to reduce these negative effects and improve the visual quality of the output video.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the soft shadow of Wyman to be filtered as taught/suggested by Francois in order to improve its quality.

Regarding claim 2, Wyman as modified by Francois teaches/suggests: The method as recited in Claim 1, further comprising computing the pixel mask utilizing a pixel grid having a center pixel and marking the center pixel as a complex pixel based on the depth boundary change (Francois [0111]: “In that regard, a silhouette contour mask can be generated from the depth information alone. However, the area of the mask may capture uncertainty around depth discontinuities, and as such, edges detected in the input image and color model are generally used to decide mask pixels under the silhouette mask.”). A silhouette pixel is considered a complex pixel. The claimed utilizing a pixel grid is an inherent and/or implicit feature of detecting the silhouette pixel. In addition, such feature would have been well known in the art (Official Notice). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

claim 10, Wyman as modified by Francois teaches/suggests: The method as recited in Claim 1, further comprising 
receiving the data from an application (Wyman §1 ¶2: “Many recent interactive applications have incorporated real-time shadows.”), 
generating a final shadow mask utilizing the data structure with reduced scene noise and the pixel mask (Wyman Fig. 3: “An example shadow map (top left), corresponding penumbra map (top right), and the final rendered result;” Francois [0130]: “It may be possible to further improve the quality of a player mask generated from low-resolution depth information by performing smoothing on the player mask;” [0111]: “In that regard, a silhouette contour mask can be generated from the depth information alone. However, the area of the mask may capture uncertainty around depth discontinuities, and as such, edges detected in the input image and color model are generally used to decide mask pixels under the silhouette mask.”), and 
sending the final shadow mask to the application (Wyman §1 ¶2: “Many recent interactive applications have incorporated real-time shadows;” Fig. 3: “An example shadow map (top left), corresponding penumbra map (top right), and the final rendered result.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claim 11 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Wyman as modified by Francois further teaches/suggests an interface; and a shadow scene processor (Wyman §5 ¶1: “Our results were obtained using a Windows 2000 system with a 2.0 GHz Pentium 4 processor and an ATI Radeon 9700 PRO graphics accelerator.”).

Regarding claim 12, Wyman as modified by Francois teaches/suggests: The system as recited in Claim 11, wherein the shadow scene processor is further operable to generate a final shadow mask utilizing the data structure with reduced scene noise and the pixel mask (Wyman Fig. 3: “An example shadow map (top left), corresponding penumbra map (top right), and the final rendered result;” Francois [0130]: “It may be possible to further improve the quality of a player mask generated from low-resolution depth information by performing smoothing on the player mask;” [0111]: “In that regard, a silhouette contour mask can be generated from the depth information alone. However, the area of the mask may capture uncertainty around depth discontinuities, and as such, edges detected in the input image and color model are generally used to decide mask pixels under the silhouette mask.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 13, Wyman as modified by Francois teaches/suggests: The system as recited in Claim 12, wherein the shadow scene processor is operable to generate the final shadow mask by resolving complex pixels via one or more boundary aware searches (Francois [0111]: “In that regard, a silhouette contour mask can be generated from the depth information alone. However, the area of the mask may capture uncertainty around depth discontinuities, and as such, edges detected in the input image and color model are generally used to decide mask pixels under the silhouette mask.”). A silhouette pixel is considered a complex pixel. The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 14, Wyman as modified by Francois teaches/suggests: The system as recited in Claim 12, further comprising a renderer operable to receive the final shadow mask and render the scene utilizing the final shadow mask and ray tracing (Wyman Fig. 3: “An example shadow map (top left), corresponding penumbra map (top right), and the final rendered result;” Fig. 6: “These pathtraced images show three different types of interactions between overlapping penumbra.”).

Regarding claim 15, Wyman as modified by Francois teaches/suggests: The system as recited in Claim 14, wherein the renderer and the shadow scene processor are part of a first computer system (Wyman §5 ¶1: “Our results were obtained using a Windows 2000 system with a 2.0 GHz Pentium 4 processor and an ATI Radeon 9700 PRO graphics accelerator.”).

Regarding claim 16, Wyman as modified by Francois teaches/suggests: The system as recited in Claim 14, wherein at least one of the shadow scene processor and the renderer are implemented on a graphics processing unit (GPU) Wyman §5 ¶1: “Our results were obtained using a Windows 2000 system with a 2.0 GHz Pentium 4 processor and an ATI Radeon 9700 PRO graphics accelerator.”).

Regarding claim 17, Wyman as modified by Francois teaches/suggests: The system as recited in Claim 11, where the scene data is from a game application (Wyman §1 ¶2: “Many recent interactive applications have incorporated real-time shadows;” Francois [0004]: “In gaming and other entertainment environments, it is common for user to interact with a video display, in order to cause output on the video display.”).

Claim 18 recites limitations similar in scope to those of claim 12, and is rejected using the same rationale. Wyman as modified by Francois further teaches/suggests:
a renderer operable to generate a frame of a scene utilizing ray tracing and a final shadow mask (Wyman §1 ¶2: “Many recent interactive applications have incorporated real-time shadows;” §2 ¶3: “They created this technique for interactive raytracing;” Fig. 3: “An example shadow map (top left), corresponding penumbra map (top right), and the final rendered result.”); 

Regarding claim 19, Wyman as modified by Francois teaches/suggests: The system as recited in Claim 18, wherein the shadow scene processor is operable to apply the pixel mask to the scene data utilizing the scene at full resolution (Francois [0111]: “In that regard, a silhouette contour mask can be generated from the depth information alone. However, the area of the mask may capture uncertainty around depth discontinuities, and as such, edges detected in the input image and color model are generally used to decide mask pixels under the silhouette mask.” [The claimed at full resolution is an inherent and/or implicit feature of scene data.]) and a pixel shader to set a depth parameter (Wyman §3 ¶5: “A fragment program applied to the penumbra sheets and cones computes this intensity using the simple geometry shown in Figure 5. The idea is that by using Zvi, the depth of the current cone or sheet fragment ZF, and depth of the corresponding shadow map pixel ZP, we can compute the light intensity at point P”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 20, Wyman as modified by Francois teaches/suggests: The system as recited in Claim 18, wherein the shadow scene processor and the renderer are implemented on a graphics processing unit (GPU) and the scene is from a game application (Wyman §1 ¶2: “Many recent interactive applications have incorporated real-time shadows;” §5 ¶1: “Our results were obtained using a Windows 2000 system with a 2.0 GHz Pentium 4 processor and an ATI Radeon 9700 PRO graphics accelerator;” Francois [0004]: “In gaming and other entertainment environments, it is common for user to interact with a video display, in order to cause output on the video display.”).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyman et al. (Penumbra Maps: Approximate Soft Shadows in Real-Time, 2003, Eurographics Symposium on Rendering) in view of Francois et al. (US 2012/0306904) as applied to claim 2 above, and further in view of Matsumoto (US 2016/0248991).
Regarding claim 3, Wyman as modified by Francois does not teach/suggest: The method as recited in Claim 2, wherein the computing the pixel mask further comprises adjusting for a rate of change in depth view space for the complex pixel. Matsumoto, in view of Francois, teaches/suggests adjusting for a rate of change in depth view space for the complex pixel (Francois [0111]: “In that regard, a silhouette contour mask can be generated from the depth information alone. However, the area of the mask may capture uncertainty around depth discontinuities, and as such, edges detected in the input image and color model are generally used to decide mask pixels under the silhouette mask;” Matsumoto [0135]: “As illustrated in FIG. 13, the ε value adjusting unit 193 according to a comparative example performs linear modulation in a portion between the maximum and minimum values ε.sub.MAX and ε.sub.MIN of the ε value that are functions of the threshold values th.sub.G1 and th.sub.G2.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the depth discontinuities (the claimed rate of change) of Wyman as modified by Francois to be between the maximum and minimum values as taught/suggested by Matsumoto in order to reduce computations.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyman et al. (Penumbra Maps: Approximate Soft Shadows in Real-Time, 2003, Eurographics Symposium on Rendering) in view of Francois et al. (US 2012/0306904) as applied to claim 1 above, and further in view of Schmidt (US 2004/0239673).
Regarding claim 6, Wyman as modified by Francois does not teach/suggest: The method as recited in Claim 1, wherein the denoising the scene further comprises reducing computations utilizing early depth culling utilizing the penumbra mask. Schmidt, however, teaches/suggests reducing computations utilizing early depth culling (Schmidt [0025]: “Alternatively, a pixel 45 may also be set to "empty" if its z-depth is greater than the z-depth of the shading point. In such a case, the nearest object corresponding to that pixel 45 would be farther from the light source 10 that the shading point 30, so it could not occlude the light. By designating these pixels 45 empty, the empty pixels 45 can be skipped in the following steps in the method. This may save significant computational time and resources.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the soft shadow of Wyman as modified by Francois to be filtered for only non-empty pixels in the penumbra map (the claimed utilizing the penumbra mask) as taught/suggested by Schmidt in order to save significant computational time and resources.

Regarding claim 7, Wyman as modified by Francois does not teach/suggest: The method as recited in Claim 1, wherein the denoising the scene further comprises bypassing denoising of pixels found within the pixel mask. Schmidt, however, teaches/suggests bypassing denoising of pixels (Schmidt [0025]: “Alternatively, a pixel 45 may also be set to "empty" if its z-depth is greater than the z-depth of the shading point. In such a case, the nearest object corresponding to that pixel 45 would be farther from the light source 10 that the shading point 30, so it could not occlude the light. By designating these pixels 45 empty, the empty pixels 45 can be skipped in the following steps in the method. This may save significant computational time and resources.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the soft shadow of Wyman as modified by Francois to be filtered for only non-empty pixels in the penumbra map (the claimed found within the pixel mask) as taught/suggested by Schmidt in order to save significant computational time and resources.
Allowable Subject Matter
Claims 4-5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitations “determining a set of pixels that form a portion of penumbra regions of one or more shadows in the scene and reducing an overlap of the penumbra regions by applying a minimum HitT value to the set of pixels within a HitT radius of each pixel in the set of pixels” in claim 4 and “clamping an anisotropic filter radius to a maximum of an Epsilon anisotropic filter radius when calculating the anisotropic filter directions” in claim 8, taken as a whole, render the claims patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2002/0190995 – penumbra regions
US 2003/0112237 – soft shadows
US 2014/0375640 – ray shadowing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611